U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 June 27, 2014 VIA EDGAR TRANSMISSION Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re:Stone Ridge Trust (the “Trust”) File Nos.: 333-184477 and 811-22761 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “1933 Act”), and pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”), and the regulations thereunder, the Trust on behalf of its series, the Stone Ridge Global Equity Variance Risk Premium Master Fund, (the “Fund”), hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Fund dated June 23, 2014, and filed electronically as Post-Effective Amendment No. 21 under the 1933 Act, and Amendment No. 23, under the 1940 Act to the Trust’s Registration Statement on Form N-1A on June 23, 2014. If you have any questions regarding the enclosed, please do not hesitate to contact me at (414)765-6121. Sincerely, /s/Angela L. Pingel Angela L. Pingel, Esq. For U.S. Bancorp Fund Services, LLC
